DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1 describes a step of “predicting an SOH of the measurement target ESS based on charging/discharging cycle data of each actual ESS measured in the each capacity range-dependent charging/discharging cycle data measurement step.”  However, the “each capacity range-dependent charging/discharging cycle data measurement step” is silent on a description that would provide antecedent basis for the limitation “each actual ESS” that is recited in the SOH prediction step.  Appropriate correction is required.  It is suggested to amend the “each capacity range-dependent charging/discharging cycle data measurement step” to include a 
	Claim 11 is directed to the device of claim 3 and further describes methods by which the ESS SOH prediction unit predicts an SOH of an ESS.  However, claim 3 is directed to a method and is silent on an “ESS SOH prediction unit.”  Appropriate correction is required.  It is suggested to amend claim 11 to depend on claim 8 which is directed to a method and describes an “ESS SOH prediction unit.”


Pertinent Prior Art
6.	Chang et al. (US 2014/0145853)
	This document discloses a state of health determination device comprising modules 40 and 42 that each include a plurality of battery units 28 and 34, respectively, and a controller 44 that is configured to provide state of health information for each of the battery units 28 and 34 (Fig. 1B; ¶17-18).  However, this document is silent on, in particular, an analysis unit configured to transmit a first reference voltage and a second reference voltage matching the divided capacity range to the plurality of actual ESSs and repeat the charging or discharging process of each actual ESS to measure divided capacity range-dependent charging/discharging cycle data, as required by independent claims 8 and 12 of the present application.


Claim Objections
7.	Claim 14 is objected to due to the following informality.  
Per claim 14, it appears that the limitation “wherein when the initial output voltage of the actual ESS is less than or equal to the first reference voltage, after charging is performed until the output voltage of the actual ESS becomes the first reference voltage, when the output voltage of the actual ESS exceeds the first reference voltage, the BSC stops charging and and when the output voltage of the actual ESS exceeds the first reference voltage, the BSC stops charging and performs discharging.”


Allowable Subject Matter
8.	Claims 8-10, 12-13, and 15 are deemed allowable for the following reason.  Per independent claim 8, the prior art of record is silent on the device comprising, in particular: a reference voltage setting unit for setting a first reference voltage and a second reference voltage matching the divided capacitance range; and an ESS SOH prediction unit for predicting the SOH of the ESS from the inputted charging/discharging cycle data, wherein the number of actual ESSs is equal to or greater than the number of capacity ranges divided by the virtual capacity division unit, and wherein the analysis unit transmits a first reference voltage and a second reference voltage matching the divided capacity range to the plurality of actual ESSs and repeats the charging or discharging process of each actual ESS to measure divided capacity range-dependent charging/discharging cycle data.  Claims 9-10 are allowable due to their dependence on claim 8.
	Claims 12-13 and 15 are deemed allowable because the subject matter of independent claim 8 is substantially included in the subject matter of independent claim 12, which is inherited by dependent claims 13 and 15.  Claim 14 would be in condition for allowance upon resolution of the objection to this claim.
	To note, claim 1, which is rejected under 35 U.S.C. 112(b), appears to describe subject matter that is described in independent claim 8.  Therefore, upon resolution of the 35 U.S.C. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.